Filed 4/19/22 P. v. Sengsongkham CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F082938
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. F15902435)
                    v.

    LEUTH SENGSONGKHAM,                                                                   OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Gary D. Hoff,
Judge.
         Philip M. Brooks, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Hill, P. J., Levy, J. and Meehan, J.
       Defendant Leuth Sengsongkham previously appealed after he was convicted of
murdering his wife and another man and was sentenced to 90 years to life in prison. On
appeal, we remanded for the trial court to consider its newly granted discretion to strike
the two 25-year-to-life firearm discharge enhancements pursuant to Senate Bill No. 620
(2017–2018 Reg. Sess.) (Senate Bill 620) (Stats. 2017, ch. 682, § 2, eff. Jan. 1, 2018).
On remand, the court declined to strike the enhancements.
       Defendant appealed again, and his appointed counsel asked this court to review
the record to determine whether there are any arguable issues on appeal. (People v.
Wende (1979) 25 Cal.3d 436.) Defendant was advised of his right to file a supplemental
brief within 30 days of the date of filing of the opening brief. Defendant did not respond.
Finding no arguable error that would result in a disposition more favorable to defendant,
we affirm.
                                    BACKGROUND
       The following background facts, up to our remand to the trial court, are taken from
our prior opinion, People v. Leuth Sengsongkham (Oct. 22, 2019, F076337) [nonpub.
opn.] (Sengsongkham).

              “Defendant and [Rattana] Chounramany lived together for over
       30 years and raised seven children. [They considered themselves married.]
       In 2014, however, they began to experience [domestic] problems.
       Approximately six months before the events of April 18, 2015, defendant
       and Chounramany started sleeping in different rooms. Communication
       between the two diminished and they were becoming more distant.
       Approximately one to two months before April 18, 2015, Chounramany
       stopped cooking for defendant. Conversely, she began cooking for [another
       man—Somkeo] Thongkhamvilay, their friend and fellow farmhand who
       frequently attended family gatherings. A few weeks before April 18, 2015,
       at one such function, Chounramany was overheard telling defendant ‘he
       was a very jealous person,’ ‘he doesn’t know what he’s talking about,’ and
       ‘she was going to leave [him].’ Defendant did not respond. Instead, he
       remained ‘very quiet’ and ‘show[ed] no emotions.’




                                             2.
        “On the morning of April 18, 2015, defendant woke up and pocketed
his pistol. He and Chounramany then went to a warehouse, which was
nearby or adjacent to Thongkhamvilay’s living quarters. At the warehouse,
defendant, Chounramany, and Thongkhamvilay loaded wooden stakes into
a white box truck. Afterward, defendant—accompanied by
Thongkhamvilay—drove the truck and Chounramany drove the couple’s
red Toyota Camry to the company farm in Fowler where all three worked.
Five to ten minutes after they arrived at the farm, about 180 feet away from
the truck, defendant shot Thongkhamvilay six times: once in the forehead,
once in the mouth, once in the neck, once in the left shoulder, once in the
upper right back, and once in the lower back. He also shot Chounramany
twice—once in the chest and once in the head—when she tried to stop him.
Thereafter, defendant drove the Camry to Las Vegas, Nevada, an
approximate[ly] [five-and-a-half-to-six-hour] trip, and visited the residence
of Joann, one of his and Chounramany’s daughters.

       “Cognizant of the issues between her parents, Joann previously
invited defendant to stay with her ‘to take a break,’ an offer he declined.
When defendant arrived at her home in the afternoon of April 18, 2015,
Joann observed he was ‘more quiet than normal.’ She phoned
Chounramany and ‘grew more worried’ when her mother did not answer.
Joann then contacted her siblings and other relatives who lived in or around
Fresno and asked them to check on Chounramany. Around 7:00 p.m.,
members of Chounramany’s family went to the farm. There, they
encountered Onofre Denis-Silva, the employee responsible for irrigating
the crops. Denis-Silva led the group to the bodies of Chounramany and
Thongkhamvilay, which he had discovered some time earlier. A relative
phoned Joann and informed her about the deaths. Joann asked defendant
‘what he did.’ He replied, ‘I shoot, I shoot and kill mom and the guy.’ The
following morning, Joann took defendant to a police station in Henderson,
Nevada, at [defendant’s] behest.

       “In an interview with a Fresno County Sheriff’s [d]eputy …,
defendant confessed he shot Chounramany and Thongkhamvilay.
[Defendant] asserted his wife and coworker had been engaged in an
extramarital affair for almost a year. When defendant implored
Chounramany to end the affair, she said, ‘I don’t care if you don’t like it,
then just leave me.’ About five months before the shooting, Chounramany
professed she ‘slept with [Thongkhamvilay] already,’ which angered
defendant. On the morning of the shooting, she told him she was ‘gonna
move out to [Thongkhamvilay’s] house.’ Enraged, defendant decided to
bring his pistol to the farm. He did not argue or converse with



                                     3.
       Thongkhamvilay before killing him since he ‘kn[e]w [Thongkhamvilay]
       [was] … try[ing] to take [his] wife away.’ ” (Fns. omitted.)
       The Fresno County District Attorney charged defendant with the murders of
Chounramany and Thongkhamvilay (Pen. Code, § 187, subd. (a);1 counts 1 & 2 ). As to
both counts, the information further alleged defendant personally used a firearm
(§ 12022.5, subd. (a)) and personally and intentionally discharged a firearm proximately
causing each victim’s death (§ 12022.53, subd. (d)).
       A jury found defendant guilty of second degree murder on count 1, first degree
murder on count 2, and found true the firearm discharge allegations. On September 21,
2017, the trial court sentenced defendant to 90 years to life, as follows: on count 2,
25 years to life, plus 25 years to life for the firearm discharge enhancement; on count 1,
a consecutive 15 years to life, plus 25 years to life for the firearm discharge enhancement.
       On appeal, defendant contended his first degree murder conviction on count 2
should be reversed because the trial court did not properly instruct the jury on
provocation. We rejected that contention, but in light of a recent amendment to
section 12022.53, enacted by Senate Bill 620, we remanded to give the trial court the
opportunity to consider whether to strike the firearm discharge enhancements.
(Sengsongkham, supra, F076337.)
       On remand, at a hearing on May 10, 2021, the trial court heard and considered
argument again, but declined to strike either firearm discharge enhancement and
reinstated the original sentence.
       On June 10, 2021, defendant filed a notice of appeal.
                                      DISCUSSION
       Having undertaken an examination of the entire record, we find no evidence of an
arguable error that would result in a disposition more favorable to defendant. Based on



1      All statutory references are to the Penal Code.


                                             4.
the record, we cannot say the trial court abused its discretion in declining to strike the
enhancements.
                                      DISPOSITION
       The judgment is affirmed.




                                              5.